Citation Nr: 0003599	
Decision Date: 02/11/00    Archive Date: 02/15/00

DOCKET NO.  96-47 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased rating for bilateral pes planus, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Todd R. Vollmers, Associate Counsel


INTRODUCTION

The veteran had active service from March 1977 to February 
1980.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in June 1994 that denied an 
increased rating for service connected bilateral pes planus, 
then rated as 10 percent disabling.  The evaluation for the 
veteran's pes planus was later increased to 30 percent 
disabling in a decision in December 1997.


REMAND

The Department of Veterans Affairs (VA) has a duty to assist 
the appellant in the development of facts pertaining to his 
claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.103(a) (1999).  The United States Court of Appeals for 
Veterans Claims (Court) has held that the duty to assist the 
appellant in obtaining and developing available facts and 
evidence to support his claim includes obtaining medical 
records to which he has referred and obtaining adequate VA 
examinations.  The Court also stated that the Board must make 
a determination as to the adequacy of the record.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).

The Board notes that during a personal hearing at the RO in 
August 1997, the veteran claimed that he had lost an 
inordinate amount of time off from work due to his service-
connected pes planus.  The veteran also testified that his 
foot problems interfered with his ability to do his job.  A 
letter from the veteran's employer, dated in October 1997, 
noted that the veteran had used 96 hours of sick leave, 100 
hours of annual leave, and 9.6 hours of emergency leave in 
the period between January and October 1997.  The letter 
stated that it was intended as a warning concerning the 
veteran's attendance.  A report from Cornelius M. Donohue, 
D.P.M., dated in October 1997, listed an assessment and 
diagnosis of chronic pronation with increased ground reactive 
forces on the feet from occupational stress.  

In view of the contentions advanced and the evidence 
submitted concerning the veteran's employment, it is apparent 
that the issue of entitlement to an extraschedular rating 
under 38 C.F.R. § 3.321 has been raised.  It does not appear 
that the RO has considered whether this would be an 
appropriate case for extraschedular consideration.  
Therefore, this case is REMANDED for the following additional 
actions:  

1.  The RO should contact the veteran and 
request that he submit the names and 
addresses of all health care providers, 
VA or private, who have evaluated or 
treated him for symptoms related to his 
feet since December 1999.  After securing 
any necessary releases, the RO should 
request copies of any previously 
unobtained medical records for 
association with the claims folder.

2.  Thereafter, arrangements should be 
made to have the veteran undergo an 
orthopedic examination in order to 
ascertain the nature and severity of his 
bilateral foot disability.  The claims 
folder must be reviewed by the examiner 
prior to conducting the examination.  All 
indicated special tests and studies 
should be conducted, to include range of 
motion studies expressed in degrees and 
in relation to normal range of motion.  
The examiner should specifically be 
requested to comment on the extent of the 
veteran's service-connected foot 
disability in light of the criteria 
contained in Diagnostic Code 5276, to 
include any pronation, tenderness of the 
plantar surfaces of the feet, and 
displacement or spasm of the tendo 
achillis on manipulation.  The examiner 
should also comment on whether the 
veteran is using orthopedic shoes or 
appliances, and the level of any 
improvement due to such shoes or 
appliances.  The examiner should further 
be asked to determine whether the 
veteran's feet exhibit weakened movement, 
excess fatigability, or incoordination 
attributable to his service connected 
disability; and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss due to any weakened 
movement, excess fatigability, or 
incoordination.  The examiner should also 
provide an opinion as to whether pain 
could significantly limit functional 
ability during flare-ups or when the feet 
are used repeatedly over a period of 
time.  This determination should, if 
feasible, be portrayed in terms of the 
degree of additional range of motion loss 
due to pain on use or during flare-ups.  
The examiner should finally be requested 
to discuss whether any ankle disability 
found is part and parcel of the veteran's 
service-connected pes planus.

3.  Upon completion of the requested 
development of the record, the RO should 
again consider the veteran's claim, with 
particular consideration of the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 
and 4.59.  In addition, the RO must make 
a determination for the record as to 
whether this case should be referred to 
appropriate officials for consideration 
of an extraschedular rating under 
38 C.F.R. § 3.321.  If action taken 
remains adverse to him, he and his 
accredited representative should be 
furnished with a supplemental statement 
of the case concerning all additional 
evidence added to the record and the 
reasons and bases for the denial of the 
benefit to include an explanation as to 
why extraschedular consideration was not 
granted.  The veteran and his 
representative should be given an 
opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  By this REMAND, the Board intimates no opinion, 
either legal or factual, as to any final determination 
warranted in this case.  The purpose of this REMAND is to 
obtain clarifying information and to provide the veteran with 
due process.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. W. Symanski
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




